DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The current claims put forth a flexible dry sprinkler that includes a differential pressure controller connected to a control valve, pressure sensor, and a fluid supply sensor. The controller monitors a pressure ratio between the fluid supply and the sprinkler, and when the ratio falls below a particular amount, fluid is supplied to the sprinkler to maintain the pressure ratio at a desired amount. 
U.S. Patent Publication No. 2003/0075343 to Ballard, U.S. Patent No. 1,405,411 to Hamilton, and U.S. Patent No. 7,389,824 to Jackson each put forth devices that include structure configured to monitor and maintain pressure conditions in a system. However, none of which disclose the arrangement of structure put forth in the instant claims. Therefore, the claims define over known prior art, and are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /ALEX M VALVIS/Primary Examiner, Art Unit 3752